ICJ_087_MaritimeDelimitation_QAT_BHR_2001-03-16_JUD_01_ME_03_EN.txt. 216

DECLARATION OF JUDGE HERCZEGH
[Translation]

The two Parties — Bahrain and Qatar — have asked the Court to
draw a “single maritime boundary” between them. In the southern sector
of the area in question it is solely the delimitation of the territorial sea
between the Parties that is at issue; further to the north, where the coast-
lines of the two States are adjacent, it is the delimitation between the
Parties’ continental shelf and economic zone that is at issue. In the south-
ern sector, this task has proved very difficult because of the nature of the
coastlines and the existence of a number of islands and islets with a tiny
surface area at high tide but which extend over a considerable area at low
tide. The way in which these maritime features have been represented on
the geographical maps made available to the Court sometimes differs.

Having taken its decision concerning sovereignty over the Hawar
Islands, the Court had to deal with another problem. In accordance
with the relevant provisions of customary international law — which are
contained in Article 12, paragraph 1, of the 1958 Convention on the
Territorial Sea and Contiguous Zone and in Article 15 of the 1982
United Nations Convention on the Law of the Sea — the single maritime
boundary that the Court was to draw in fact passes through the narrow,
shallow channel that separates the islands of the Hawar group from
the Qatar peninsula, a channel that is unnavigable. Consequently, local
sea traffic between the southern and northern parts of the western coast
of Qatar must follow routes to the west of the Hawar Islands.

In view of this fact, the Court considered it necessary to point out that,
as Bahrain was not entitled to apply the method of straight baselines, the
waters lying between the Hawar Islands and the other Bahraini islands
were not internal waters of Bahrain, but the territorial sea of that State.
In point 2 (b) of the operative part of the Judgment, it stated that vessels
of the State of Qatar enjoy in the territorial sea of Bahrain separating the
Hawar Islands from the other Bahraini islands the right of innocent
passage accorded by customary international law.

I take this opportunity to express my agreement on this matter and to
point out that these very important statements have enabled me to vote
in favour of paragraph 6 of the operative part of the Judgment, which
defines the single maritime boundary that divides the maritime areas of
the two States party to the dispute.

(Signed) Géza HERCZEGH.

180
